Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
The Remark asserted:

    PNG
    media_image1.png
    772
    987
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    978
    media_image2.png
    Greyscale

In response to the argument:  First the remark regarding In re Leshin, 125 USPQ416 is acknowledge.  However, the general understanding of the court case is that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  In this instant case, let’s review the present application’s written description:

    PNG
    media_image3.png
    485
    740
    media_image3.png
    Greyscale

That is the only time the electrical steel material is mentioned in the entire written disclosure!  Evidently, it is simply an obvious choice because the written description fails to provide no reasoning/motivation for electing electrical steel; in fact, it is listed as “an example” of a suitable material.  Thus, the argument “adding a magnetic field enhanced by a strengthened magnetic core (as a result of using electrical steel) as claimed makes the frictionless suspension without sliding or rolling contact between the armature and the suspension system more difficult to achieve. In other words, strengthening the magnetic field between the stator assembly and the armature would not have been a simple design choice” is considered as only an argument with an “after-thought” reasoning for simply argumentative point of view without any support evidence for the written description. 
The Remark further asserted:

    PNG
    media_image4.png
    710
    990
    media_image4.png
    Greyscale

In response to the arguments:  The Remark conveniently did not discuss about the rejection based on the Werner prior art ref, but only argued based on the court case.  The court case In re Japikse, 86 USPQ 70 was an additional reason, but it is not the main reason for the rejection.  The rejection was/is based on the Werner prior art ref. 
Werner teaches a system comprising a linear motor including a contactless bearing system; Werner particularly teaches that location and orientation of the linear motor are a function of the type of housing used and installation situation for non-limited example, the linear  motor can be vertically above/below or laterally next to the suspension system, wherein the linear motor can be oriented horizontally or vertically, i.e. it is a matter of obvious engineering design choices (see page 2 of the Werner ref).  Thus, by applying the Werner important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the device such that at least one air bushing disposed vertically for allowing vertical movement of the armature, wherein the linear motor and the suspension system are configured to provide frictionless suspension of the armature and vertical movement of the armature.  Doing so would enable the device to be implemented in an industrial application requiring vertically movement of armature.
In conclusion, the arguments are found not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-11, 14-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flisikowski (US 4618789, herein ‘Flisikowski’) in view of Ishii et al (JP 11-281554, herein ‘Ishii’), Werner et al (CA 2329664, herein ‘Werner’) and Kliman et al (US 4859974, herein Kliman).
RE claims 1-2, 11 and 20, Flisikowski discloses a linear motor (figs. 1-3) comprising: a stator assembly [9, 11] configured to interact with an armature [23] that is proximate the stator assembly and configured to be moved relative to the stator assembly; and a suspension system [31] configured to facilitate movement of the armature relative to the stator assembly along an axis of movement without physically touching the armature during movement, wherein the suspension system includes at least one air bushing [43/45/47/59] is disposed within an opening of the suspension system, and the air bushing is configured to allow movement of the armature with respect to the suspension system without sliding or rolling contact between the armature and the suspension system.  Thus, those skilled in the art would understand that Flisikowski implicitly discloses a frictionless suspension system. 

    PNG
    media_image5.png
    758
    1863
    media_image5.png
    Greyscale

RE claims 3 and 14, Flisikowski discloses the linear motor, wherein the suspension system includes a frame body [15] having a first opening [41] extending along a first axis that is parallel to the axis of movement, wherein the at least one air bushing is located within the first opening, and wherein the armature includes a first air bushing shaft [29] extending within the first opening (see fig. 3). 
RE claims 4 and 14,  Flisikowski discloses the linear motor, wherein the at least one air bushing includes a first air bushing located proximate a first end of the first opening and a second air bushing located proximate a second end of the first opening (see fig. 2). 
RE claims 5 and 15.  Flisikowski discloses the linear motor, wherein the frame body includes a second opening extending along a second axis that is parallel to the axis of movement, and wherein the armature includes a second air bushing shaft extending within the second opening, wherein the second opening includes a third air bushing located proximate a first end of the second opening and a fourth air bushing located proximate a second end of the second opening.
RE claims 6 and 16, Flisikowski discloses the linear motor, wherein the at least one air bushing is installed within the first opening of the frame body in a compliant manner such that some movement between the air bushing and the frame body is permitted (i.e. some movement between the air bushing and the frame body is permitted via the gap between the opening [41] therebetween the frame portion [15] and the sleeve [43] with the O-ring [45] of the air bushing assembly).
Flisikowski substantially discloses the claimed testing device, except for the following:
(A) a test device comprises such linear motor, as in claim 1, and the stator is configured to receive power for moving the armature when the stator receives power, as in claim11; and, 
(B)  at least one air bushing disposed vertically for allowing vertical movement of the armature, wherein the linear motor and the suspension system are configured to provide frictionless suspension of the armature and vertical movement of the armature.
(C) the stator assembly includes a first coil sub-assembly and a second coil sub- assembly, wherein the armature is located and extends between the first coil sub-assembly and the second coil sub assembly, and wherein each of the first coil sub-assembly and the second coil sub-assembly include a magnetic core made of electrical steel, the magnetic core each having a plurality of poles upon which windings are wrapped.
RE the limitations listed in item (A) herein, Ishii discloses a testing device (see [0006], [008]) comprising: a linear motor [30] that has a stator assembly [32] configured for moving the armature when the stator receives power.  Furthermore, those skilled in the art would understand that in the Flisikowski disclosed linear motor, it would have been obvious to one skilled in the art to modify the prior art linear motor by reversely re-arranging the stator’s magnets [19] in the armature assembly, and vice versa re-arranging the armature’s coils [25] to be the stator’s coils to receive power; such reversely re-arrangement would maintain the same electromagnetic interaction between the stator and the armature, and such reversely rearrangement would require only routine skills in the art because it has been held that  one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).  Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the stator assembly having electromagnetic coil(s) to receive power for moving the armature in order for the linear motor to operate.  Incorporating the prior art linear motor in a test device would be a matter of obvious industrial implementations of the prior art linear motor.  Also, it is a matter of obvious engineering design choice to configuring the stator, with electromagnetic assembly (e.g. stator coil(s)/winding(s)) to receive power for moving the armature in order for the linear motor to operate; doing so would enable the stator to be more controllable; moreover, linear motors having electromagnetic coil(s)/winding(s) for receiving power is well known in the art; moreover, it would have been obvious to one skilled in the art to modify the prior art linear motor by reversely re-arranging the stator’s magnets in the armature assembly, and vice versa re-arranging the armature’s coils to be the stator’s coils to receive power; such reversely re-arrangement would require only the necessary mechanical skills in the art to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).  Also, as for the method claimed language, as in claim 20, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to derive a method as claimed, based on the detailed descriptions of the structural components and their functional/operational characteristics of the Flisikowski disclosed linear motor, because the method is the counter-part of the motor itself.
RE the limitations listed in item (B) herein,  those skilled in the art would understand that Flisikowski implicitly discloses a frictionless suspension system because the suspension system [31] configured to facilitate movement of the armature relative to the stator assembly along an axis of movement without physically touching the armature during movement via air bushings [43/45/47/59] configured to allow movement of the armature with respect to the suspension system without sliding or rolling contact between the armature and the suspension system, i.e. the air bearing is the contactless/frictionless suspension bearing.  Werner teaches a system comprising a linear motor including a contactless bearing system; Werner particularly teaches that location and orientation of the linear motor are a function of the type of housing used and installation situation for non-limited example, the linear  motor can be vertically above/below or laterally next to the suspension system, wherein the linear motor can be oriented horizontally or vertically, i.e. it is a matter of obvious engineering design choices (see page 2).  Thus, by applying the Werner important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the device such that at least one air bushing disposed vertically for allowing vertical movement of the armature, wherein the linear motor and the suspension system are configured to provide frictionless suspension of the armature and vertical movement of the armature.  Doing so would enable the device to be implemented in an industrial application requiring vertically movement of armature; moreover, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70); in this instant case, such re-arrangement from armature’s horizontally movement to vertically movement would involve only routine skill in the art.
Flisikowski discloses a linear motor (figs. 1-3) comprising: the stator assembly [9, 11] comprises magnets, while the armature [23] comprises windings.  Reversely, the claimed motor stator assembly comprises windings, while the armature comprises magnets.  Clearly, the present claimed motor stator’s windings and armature’s magnet are reversely arranged comparing to the prior art Flisikowski linear motor stator and armature.  Those skilled in the art would understand that such reverse arrangement would not affect the magnetic interaction therebetween the stator and the armature.  Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70); and, it has been held that since one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).
Furthermore, Kliman teaches a linear motor (figs. 8-9) comprising: a stator assembly [90, 95] configured to interact with an armature [75’] that is proximate the stator assembly and configured to be moved relative to the stator assembly; wherein the stator assembly includes a first coil sub-assembly [90/127/135/100] and a second coil sub- assembly [95/127/140/105], wherein the armature [75’] is located and extends between the first coil sub-assembly and the second coil sub assembly, and wherein each of the first coil sub-assembly and the second coil sub-assembly include a magnetic core [127] made of stack of laminations of magnetically permeable material, and each of the magnetic cores having a plurality of poles [135, 140] upon which windings [100, 105] are wrapped.

    PNG
    media_image6.png
    1050
    1600
    media_image6.png
    Greyscale

RE the material of the recited electrical steel material of the magnetic core, those skilled in the art would understand that, in electromagnetic machinery art, magnetic cores made of steel are well-known because steel known for electrically conducting and high magnetically permeable material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  In this instant case, it has been held to be within the general skill of a worker in the art to select electrical steel, a known material on the basis of its suitability for the intended use to make the claimed magnetic stator core, as a matter of obvious design choice.  Evidence supports that electing electrical steel is an obvious design choice that requires only general skills/knowledge in the art can be found in the written spec of the application itself.  In the Paragraph [0147] of the spec, it is merely disclosed that (emphasis added) “[T]he laminated magnet core 422 may include 200 laminations (metal sheets) made of M19 electrical steel, for example.”  Clearly, it is simply an obvious choice because no reasoning/motivation for electing electrical steel; in fact, it is listed as “an example” of a suitable material.
Therefore, by applying the Kliman important teaching concept, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the device the motor stator assembly includes a first coil sub-assembly and a second coil sub-assembly, wherein the armature is located and extends between the first coil sub-assembly and the second coil sub assembly, and wherein each of the first coil sub-assembly and the second coil sub-assembly include a magnetic core made of electrical steel, the magnetic core each having a plurality of poles upon which windings are wrapped. Doing so would provide in improved motor efficiently utilizing space, in terms of the volume occupied, and relatively low cost. 
RE claims 7 and 17, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the at least one air bushing is removably attached within the first opening of the frame body with an interference fit for the purpose of facilitating repair/replacement for the suspension system; also, it has been held that making a prior-art disclose component so that it can be easily portable/removable, without producing any new and unexpected result, involves only routine skill in the art (see In re Lindberg, 93 USPQ 23 (CCPA 1952)).
 RE claims 8 and 18, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by changing size/shape of the prior art disclosed air bushing to has a hollow cylindrical shape, and wherein the first air bushing shaft is a cylindrical shaft having a radius that is between 3 and 5 microns less than an inner radius of the at least one air bushing.  Doing so would be a matter of obvious engineering design choices based on the size/shape of the armature that the suspension system movably supporting, and the size/shape of the armature is directly depending from the over size/shape of the linear motor and its required output torque.  Also, it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).
RE claim 10, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art testing device by the armature includes a test specimen shaft extending from at least one of the top end plate and the bottom end plate, and wherein a fifth air bushing surrounds the test specimen shaft.  Doing so would provide slidable/movable means being supported by an air bushing for test device, and such additional shaft being support by additional air bushing would require only ordinary skills in the art because it has been held that duplication of the essential working parts of a device involves only routine skill in the art (see In re St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).
RE claim 23, Flisikowski discloses the linear motor, wherein the suspension system includes a frame body [15] having a first opening [41] extending along a first axis that is parallel to the axis of movement, wherein the at least one air bushing is located within the first opening, and wherein the armature includes a first air bushing shaft [29] extending within the first opening (see fig. 3).  In other words, the Flisikowski linear motor, with the air bushing, is horizontally oriented, instead of vertically oriented, as claimed.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor such that the prior art non-contact suspension system’s air bushing that is disposed vertically and configured to allow vertical movement of the armature because it would a matter of obvious engineering design choices of either horizontally positioning or vertically positioning the non-contact air-bushing suspension system and the motor for vertical movement of the armature with respect to the suspension system since has been held that rearranging parts of an invention involves only routine skill in the art.  (See In re Japikse, 86 USPQ 70).

Claims 24/1-25/11 are rejected under 35 U.S.C. 103 as being unpatentable over Flisikowski, Ishii, Werner, and Kliman, further in view of Meier (US 4415824, herein ‘Meier’).
The combination of Flisikowski, Ishii, Werner, and Kliman discloses the claimed invention, except for the newly added limitations in new claims 24-25.
Meier, however, teaches a stator assembly (figs 3 and 5-8) having a stator core [2] that is made of a stack of laminations having fins [6] (i.e. disclosed as ribs in the ref). 


    PNG
    media_image7.png
    571
    1482
    media_image7.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing the stator laminated core with cooling fins for the purpose of optimum heat transfer, as taught by Meier.  Moreover, the Examiner takes Official Notice that a stator assembly having cooling fins provided to the stator core is well known in the art (see cited refs for evidence support this statement).
Cited prior art references
 The following refs show that a stator core having cooling fins is well known in the art:

    PNG
    media_image8.png
    633
    887
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    500
    1463
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    722
    1528
    media_image10.png
    Greyscale

The following refs show that it is known in the art that a stator core having first and second sub-assemblies, each with stator core, poles, and windings:

    PNG
    media_image11.png
    628
    1795
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    935
    921
    media_image12.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834